SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

847
KA 14-02257
PRESENT: SCUDDER, P.J., CARNI, LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

JAMES ALDRICH, DEFENDANT-APPELLANT.


THOMAS J. EOANNOU, BUFFALO, FOR DEFENDANT-APPELLANT.

DONALD G. O’GEEN, DISTRICT ATTORNEY, WARSAW (ERIC R. SCHIENER OF
COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Wyoming County Court (Mark H. Dadd,
J.), dated July 11, 2013. The order determined that defendant is a
level three risk pursuant to the Sex Offender Registration Act.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    July 2, 2015                           Frances E. Cafarell
                                                   Clerk of the Court